250 S.W.3d 439 (2008)
STATE of Missouri, Respondent,
v.
John NENNINGER, Appellant.
No. ED 89856.
Missouri Court of Appeals, Eastern District, Division Three.
April 22, 2008.
Matthew Ward, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
John Nenninger appeals the judgment entered upon a jury verdict convicting him of forgery. We find that there was sufficient evidence from which a reasonable juror could have found the Appellant guilty beyond a reasonable doubt. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).